Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on March 8, 2021, in which: 
Claims 1-3 and 16-19 are presently amended..  
Claims 1-20 are currently pending and an Office action on the merits follows.
Response to Arguments
On page 7 of the applicant’s arguments/remarks, the applicant argues that Asamani fails to teach “automatically accessing the content associated with the link; generating a preview of the automatically access content associated with the link.”  The examiner respectfully disagrees.  First, the new claim elements appear to be in conflict with the existing claim elements, primarily “automatically accessing the content associated with the link” and “receiving a user selection of the preview of the content that is displayed in line with the plurality of messages; and redirecting the user of the client device to a site or application hosting the content associated with the link.”  Additionally, Asamani [0035], [0051], [0056]-[0057] explain that the link is generated based on certain automatic criteria to provide a first segment of a media for the user to access.  Therefore, the examiner respectfully maintains the rejection as further explained below.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2, 3, 4, 7, 9, 11, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US-20160203112-A1 (herein “Asamani”).

Claims 1, 16, and 19
Consider claim 1, Asamani teaches a method comprising: 
receiving, at a client device, a plurality of messages within a conversation, wherein the conversation is accessible by a plurality of client devices (see Asamani Fig. 2, [0002], [0032] a first mobile device send and receive text/media messages with a second mobile device); 
receiving a new message in the conversation comprising a link to content (see Asamani Fig. 2, [0032], [0049] note first device sends the second device a message including a hyperlink to an audio file) ; 
in response to determining that the new message includes a link to the content:
automatically accessing the content associated with the link (see Asamani Fig. 2, [0035], [0051], [0056]-[0057] note providing the message along with a lyrical preview with the link embedded);
generating a preview of the automatically accessed content associated with the link (see Asamani Fig. 2, [0035], [0051] note providing a lyrical preview with the link embedded);
displaying, at the client device, a preview of the content in line with the plurality of messages (see Asamani Fig. 2, [0035], [0051] note displaying the message along with a lyrical preview with the link embedded); 
receiving a user selection of the preview of the content that is displayed in line with the plurality of messages (see Asamani [0051] receipient clicks on the link); and 
redirecting the user of the client device to a site or application hosting the content associated with the link (see Asamani Fig. 4, [0055], [0056] note the recipient received the music and plays the media).



Claims 2 and 20
Consider claim 2, Asamani teaches wherein the content comprises a map, an article or a movie review (see Asamani [0056] note the media link may be a video, speech, animations, video footage, texts, presentations, e-mails, digital magazines, articles, adverts), and wherein the preview of the content is displayed separately from the new message that has been received (see Asamani Fig. 2, [0035], [0051] note providing a lyrical preview with the link embedded).

Claim 3
Consider claim 3, Asamani teaches wherein the link comprises a Universal Resource Locator (URL) (see Fig. 4, [0053], note URL), wherein automatically accessing the content comprises automatically retrieving the content from the URL (see Asamani Fig. 2, [0035], [0051] note providing a lyrical preview with the link embedded).

Claim 4 
Consider claim 4, Asamani teaches further comprising dividing the plurality of messages into a set of overlaid cards (see Asamani Fig. 2, [0002], [0035] note the text bubble for an individual message).

Claim 7
Consider claim 7, Asamani teaches wherein the preview of the content is presented on a different overlaid card than a subset of the plurality of messages (see Asamani Fig. 2, [0002], [0035] note the text bubble for an individual message.  Considering a text message conversation as indicated in paragraph [0002] each message having a bubble).

Claim 9
Consider claim 9, Asamani teaches wherein the preview of the content comprises a beginning of a paragraph of the content associated with the link (see Asamani Fig. 2, [0052] Anything could happen or Hey Love U remind me of a girl that I once knew).

Claim 11
Consider claim 11, Anamani teaches further comprising: generating a first overlaid card by arranging a first message of the plurality of messages on the first overlaid card (see Asamani Fig. 2, [0002], [0035] note the text bubble for an individual message.  Considering a text message conversation as indicated in paragraph [0002] each message having a bubble); and generating a second overlaid card by arranging a second message of the plurality of messages on the second overlaid card (see Asamani Fig. 2, [0002], [0035] note the text bubble for an individual message.  Considering a text message conversation as indicated in paragraph [0002] each message having a bubble).

Allowable Subject Matter

Claims 5, 8, 10, 12-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647